COURT OF APPEALS OF VIRGINIA


Present:  Chief Judge Fitzpatrick, Judge Willis and
          Senior Judge Overton
Argued at Alexandria, Virginia


PAMELA L. McCOY
                                           MEMORANDUM OPINION * BY
v.   Record No. 0467-00-4                  JUDGE NELSON T. OVERTON
                                               JANUARY 30, 2001
COMMONWEALTH OF VIRGINIA


               FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                        R. Terrence Ney, Judge

             Jerry M. Phillips (Phillips, Beckwith, Hall &
             Chase, on brief), for appellant.

             Amy L. Marshall, Assistant Attorney General
             (Mark L. Earley, Attorney General, on brief),
             for appellee.


     Pamela L. McCoy, appellant, appeals her conviction of

possession of marijuana and contends that the evidence was

insufficient to prove that she constructively possessed the

marijuana.    For the following reasons, we disagree and affirm

appellant's conviction.

     "On appeal, 'we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom.'"     Archer v.

Commonwealth, 26 Va. App. 1, 11, 492 S.E.2d 826, 831 (1997)

(citation omitted).     The judgment of a trial court sitting


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
without a jury will not be set aside unless plainly wrong or

without evidence to support it.     Martin v. Commonwealth, 4 Va.

App. 438, 443, 358 S.E.2d 415, 418 (1987).

    Because appellant was not found in actual possession of the

marijuana, the Commonwealth had to prove that appellant

constructively possessed the marijuana.

          Constructive possession may be established
          by "evidence of acts, statements, or conduct
          of the accused or other facts or
          circumstances which tend to show that the
          defendant was aware of both the presence and
          the character of the substance and that it
          was subject to his dominion and control."

Logan v. Commonwealth, 19 Va. App. 437, 444, 452 S.E.2d 364,

368-69 (1994) (en banc) (citation omitted).

    Viewing the evidence in the light most favorable to the

Commonwealth, the evidence proved that Detective R.A. Galpin

found smoking devices, pipes, and marijuana in the downstairs

bedroom of a single family home.    Appellant arrived at the

residence after Galpin had found the items.    Appellant admitted

that "some of the pipes" found in the bedroom, which she shared

with her boyfriend, were hers.    Both of the pipes found in their

bedroom contained marijuana residue.     Therefore, the fact finder

could infer that appellant's pipes contained residue.    Appellant

acknowledged that she had smoked marijuana.    Considering

appellant's statements combined with the circumstance that she

shared the bedroom where the marijuana was found, the evidence

was sufficient to prove that appellant was aware of the presence

                                 - 2 -
and character of the marijuana and that it was subject to her

dominion and control.

    The fact finder believed the Commonwealth's evidence that

appellant constructively possessed marijuana, and rejected

appellant's denial that she had knowledge or possession of the

marijuana.    "The credibility of the witnesses and the weight

accorded the evidence are matters solely for the fact finder who

has the opportunity to see and hear that evidence as it is

presented."   Sandoval v. Commonwealth, 20 Va. App. 133, 138, 455

S.E.2d 730, 732 (1995).   The Commonwealth's evidence was

competent, was not inherently incredible, and was sufficient to

prove beyond a reasonable doubt that appellant constructively

possessed marijuana.

     Therefore, appellant's conviction is affirmed.

                                                        Affirmed.




                                - 3 -